Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 08, 2021.
3.	After a thorough search and examination of the present application and in light of the prior art made of record claims 1-20 are allowed.
Drawings
4.	Drawing filed on 03/08/2021 are accepted by the examiner.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner's statement of reason for allowance:
	The closest prior art found for this application is Qiu et al (US 2018/0089270 A1), which describes a pipeline dependent tree query optimization with inter-pipeline parallelism using a method which includes traversing a query plan tree having multiple nodes, each node representative of an operation on data that is the subject of a query, to extract multiple pipelines from the query plan tree, identify dependencies between the multiple extracted pipelines, and provide a pipeline dependent tree based on the dependencies between the multiple extracted pipelines for execution of the query by multiple processors.
	The next closest prior art found for this application is Krishnamurthy (US 2016/0026663 A1), which describes a techniques for processing continuous queries of network management data without suspending and reconfiguring currently executing queries by using a method to receive a first record with one or more first fields from a first source computer, determining that the first record is a first type and a first node is associated with the first type, sending the first record to the first node to be processed; receive a second record with the one or more first fields and one or more second fields from a second source computer; determining that the second record is a second type and a second node is associated with the second type, sending the second record to the second node; determining that the second type is a first subtype of the first type, sending the second record to the first node to be processed, without suspending the first node.
	The next closest prior art found for this application is Ku et al (US 2015/0269202 A1), which describes a method of dynamically computing an optimal materialization schedule for each column in a column oriented RDBMS. Dynamic column-specific materialization scheduling in a distributed column oriented RDBMS is optimized by choosing a materialization strategy based on execution cost including central processing unit (CPU), disk, and network costs for each individual exchange operator.
	The next closest prior art found for this application is Bestgen et al (US 2003/0120682 A1), which describes a method for accessing data in a computer database. A database query optimizer constructs a graph comprising nodes, relations, and expressions. The query optimizer then constructs execution plans for sub-parts of the graph. The combination of execution plans make up the overall execution plan for the query. The execution plan information is appended to the graph itself, allowing changing an execution plan in one portion of the graph without necessarily changing execution plans in other portions of the graph. 
	Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of receiving, by the first node from at least one neighboring node of the one or more neighboring nodes within the execution pipeline, information identifying a capability of the at least one neighboring node; identifying, by the data processing system, based upon the capability of the first node, the capability of the at least one neighboring node, or a combination thereof, a change to be made to the execution pipeline, the change involving the at least one neighboring node; applying the change to the execution pipeline to create a modified execution pipeline, wherein the applying comprises reconfiguring the at least one neighboring node to perform processing to convert a first type of data into a second type of data such that output data of the at least one neighboring node is of the second type of data, wherein the first type of data is different from the second type of data; and executing the query by executing the modified execution pipeline in combination with other claimed features.
8.	An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claim 1, 8 and 15. 
9.	The dependent claims 2-7 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8 and dependent claims 16-20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance”.
				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167